DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims filed on 11/19/2020 has been entered. Claims 1-13 are pending in the instant patent application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to MPEP 2163.03(V), Examiner will note that while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Examiner finds the optimizing of a supply chain for a business and implementing of an optimal supply chain configuration within the specification but fails to disclose any definite algorithms and/or equations that are used when implementing and optimizing a supply chain. Furthermore the not reciting how/why the claim limitations are carried out or tied to each other. The claim lacks written description support because “a broad genus claim is presented but the disclosure .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the limitation “modelling a multi-time period optimization to plan supply chain for a specified”. It is unclear and indefinite as to what the “specified” is referring to. Examiner will interpret accordingly. Claim 13 fails to cure this deficiency and thus is also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites "the computerized method of Claim 5, wherein the step of modeling constraints in an optimal supply chain configuration further comprises". Examiner will note that no modelling of constraints are performed in Claim 5. Claim 5 further depends off of Claim 4 in light of modeling costs for optimization which is a stand-alone limitation in Claim 1. Dependents claims off of Claim 6 do not cure these deficiencies..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-13, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-13 are directed to the abstract idea of implementing an optimal supply chain configuration for a business.

	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably business relations in light of optimizing a supply chain.
	Accordingly, the claim recites an abstract idea and dependent claims 2-13 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Reciting no elements that would integrate the abstract idea into a practical application.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Not recited in the claims, the applicant’s specification includes various elements that are not directed to the abstract idea under 2A. These generic computing elements are described in the applicant’s specification in at least Para 0055. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions and mere data gathering.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2002/0156663 A1).
	Referring to Claim 1, Weber teaches a computerized method for implementing an optimal supply chain configuration comprising:
	implementing an optimal supply chain configuration for a business (Weber: Para  0030 via the supply chain management method 100 illustrated in FIG. 1 addresses the important role of network optimization and design. The supply chain management method 100 helps the user to find the right mix of long-term supplier relationships, plant and distribution center locations, transportation lanes, delivery times to customers, and inventory strategies that will result in the most cost-effective or profitable structure for the supply chain. Accordingly, the supply chain management method 100 helps the user more effectively plan the supply chain, such as buying raw materials, manufacturing the product, and distributing the 
	modelling costs for minimization in an optimal supply chain configuration (Weber: Para 0030 via the supply chain management method 100 illustrated in FIG. 1 addresses the important role of network optimization and design. The supply chain management method 100 helps the user to find the right mix of long-term supplier relationships, plant and distribution center locations, transportation lanes, delivery times to customers, and inventory strategies that will result in the most cost-effective or profitable structure for the supply chain. Accordingly, the supply chain management method 100 helps the user more effectively plan the supply chain, such as buying raw materials, manufacturing the product, and distributing the finished good to the user's customers. The supply chain management method 100 generally helps the user in designing and implementing a supply chain that minimizes costs or maximizes profits.);
	modelling constraints in an optimal supply chain configuration (Weber: Para 0101 via the user may add additional constraints to the supply chain model, step 267. These constraints are added to the supply chain network to model finite capacity of resources and various quantity limitations on SKUs. The user may implement hard constraints that cannot be violated and soft constraints that can be violated, at a cost, if necessary to achieve optimal configurations of the supply chain. Examples of hard and soft constraints that may be implemented in a supply chain model include: minimum reusable resource capacity, maximum reusable resource capacity, minimum SKU inflow amount, maximum SKU inflow amount, 
	based on the modelled cost for minimization and the modelled constraints, optimizing a supply chain for the business (Weber: Para 0120-0121 via the user specifies goals for the optimization of the supply chain, step 320. For example, the user may choose to minimize costs or to maximize profits or sales volumes. Alternatively, the user may define a business problem to solve, such as optimizing a supply chain network to lower the transportation and inventory costs. It should be appreciated that the user may specify other goals for the optimization of the supply chain such as improving delivery times or the expansion of sales volumes, but the enumeration of the numerous possible optimization goals is beyond the scope of the present disclosure; after defining the supply chain model, step 200, and specifying the conditions for optimization, step 300, the user optimizes the supply chain, step 400. As illustrated in FIG. 4A, the data from step 200 is analyzed in view of the constraints defined in step 300, step 410, using any known operation research, statistics, data processing, or heuristic techniques. In a preferred embodiment, the supply channel model is optimized using known a combination of known linear programming (LP) and mixed integer programming techniques).

	Referring to Claim 2, Weber teaches the computerized method of claim 1, wherein the step of implementing an optimal supply chain configuration for a business further comprises:

	determining a set of tactical solutions for the business (Weber: Para 0027, 0046 via provides a supply chain management method 100 and a related supply chain management system 1000 to help a user manage an overall supply chain at a strategic and tactical level. The present invention can answer both strategic and tactical planning questions. On a strategic level, the present invention can help the user simulate alternatives for new facilities or plan for capital expenditures. On a tactical level, the present invention can help the user determine, among other things, an optimal network of suppliers, plants, and distribution centers; determine a best strategy for managing plant capacity, critical materials, and labor based on either minimum cost or maximum profit; determine the best strategy for inventory movement through the network; and determine what changes are needed in order to meet customer delivery time requirements; the user may, while defining a SKU or location, specify one or more service levels for the SKU or location, step 255. Service levels or sets of service levels are used to define how quickly products are delivered to customers. Specifically, the user sets a percentage of the product that 
	determining at least one operation solution for the business (Weber: Para 0215, 0228 via after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply chain. After the supply chain is optimized in step 400, the results are displayed on the display device 1070 to the user in step 500. Specifically, the details on the optimal supply chain configurations are presented to the user along with details on this optimal solution, such as the expected cost/profits from this configuration. The user may further view more specific information such as the activities, costs, and profits from each location.).
	Referring to Claim 3, Weber teaches the computerized method of claim 1, wherein the step of modelling costs for minimization in an optimal supply chain configuration further comprises:

	model a set of duty and tariff costs (Weber: Para 0116 via another embodiment of the present invention allows the user to specify tax and tariff information, step 270. The user may supply this information, or the information may be obtained from a third party. Then, during optimization of the supply chain, the tax and tariff information may be used to modify the cost values otherwise defined in step 200. This functionality allows the user to find optimal supply configurations involving international locations. Specifically, the user may specify tariffs and taxes that are associated with a location that may not otherwise be incorporated into the supply chain model. The tax/tariff value generally represents a cost for moving a unit to and from a location. While the tax/tariff data may be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2002/0156663 A1) in view of McNamara et al. (US 2015/0046363 A1).
	Referring to Claim 4, Weber teaches the computerized method of claim 1, wherein the step of modelling costs for minimization in an optimal supply chain configuration further comprises:
	modelling a set of warehousing costs (Weber: Para 0034 via the process 200 for creating a supply chain model begins with defining locations within the supply chain network or the structure of the supply chain, step 210. In step 210, the user should ideally provide as much information as possible on the location, as necessary to define the supply chain. Typically, the user defines the locations as illustrated in FIG. 2B. Specifically, the user first identifies main locations in the supply chain, such as main manufacturing plants, suppliers, and DCs that the user uses to produce and move the user's products, step 212. The suppliers provide the raw materials necessary to manufacture the user's products, the plants manufacture the user's products, and the DCs store and distribute the user's WIPs and finished goods. The user may further specify that a location defined in step 212 serves more than one function. For example, a plant may also serve as a DC. Optionally, the user may further specify customer locations, step 214. Customers buy the user's products, whether those products are the main result of the user's primary business operation or a by-product of that operation. In defining a customer location, the user may specify the physical site for the location. The activities that occur at the location and the units at the location are defined in latter steps, as described below. As part of defining the locations, the user may further 
	modelling an inventory cost (Weber: Para 0110-0112 via inventory resources may be described as two-dimensional. For inventory resources, a quantity such as pallets, pounds, or square feet is consumed over a period of time such as days, weeks, or months. An inventory resource can be used to determine the inventory carrying cost of a SKU or as a resource that is drawn by a make process. For inventory carrying cost of a particular SKU, the user multiplies the ending inventory in each planning period by the cost per day of its designated inventory resource and the number of days in the planning period. To incorporate a two-dimensional inventory resource, the supply chain model should further include a duration value to account for time measurements. In particular, inventory resource utilization for the SKU may be defined as the product of the inventory resource requirement and the inventory resource duration in the make process times the ratio of the total required amount of the SKU and the amount of the SKU produced in the make process. Returning to the previous example, the total required amount of the SKU is 100 kg, and the amount of the SKU produced in the make process is 20 kg, thereby requiring 5 cycles of the make process to meet the demand for the SKU. If the inventory resource requirement for the make process is 10 kg per cycle and the inventory resource duration is 7 days per cycle, then the total required amount of the inventory resource is then 10 kg*7 days *(100 kg/20 kg), or 240 kg-days. If the planning period of the supply chain model is 30 days, then the average amount of storage resource required is 240 kg-days/30 days, or 11.7 kg. Similarly, if the 
	modelling a set of product costs model (Weber: Para 0042 via The purchase processes calculate the overall cost of using a designated raw material supplier or of selling products to customers. The process of defining the purchase process begins with the user determining the items and the locations to purchase from suppliers or the items to sell to customers. The user then specifies the price for purchasing the items from the suppliers or for selling the item to the customers).
	However, Weber does not explicitly disclose the limitation of Claim 4 which states modelling a set of safety stock costs.
	McNamara though, with the teachings of Weber, teaches of
modelling a set of safety stock costs (McNamara: Para 0114, 0228 via "Performance information" typically includes any information relative to supply chain performance, including, without limitation, one or more of manufactured item output projections over a specified time period, production facility sizes and/or locations, raw material, work-in-process, and/or manufactured part, component, and/or product inventory levels, order cycle times, days of supply in inventory, manufacturing resource type, availability, reliability, and/or productivity (e.g., human and automated resource levels and resulting output levels), unit operations (e.g., manufacturing steps, functions, or operations, unloading raw materials, packaging parts, components, and/or products, loading parts, components, and/or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber with the teachings of McNamara in order to have modelling a set of safety stock costs. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 5, Weber/McNamara teaches the computerized method of claim 4, wherein the step of modelling costs for minimization in an optimal supply chain configuration further comprises:
	modelling a set of manufacturing costs; modelling a set of cost and freight (C&F) costs; modelling a set of setup costs; modelling a set of salvage costs (McNamara: Para 0114, 0228 via "Performance information" typically includes any information relative to supply chain performance, including, without limitation, one or more of manufactured item output projections over a specified time period, 

	modelling a set of revenue costs m (Weber: Para 0122, 0215 via the data provided by the user in steps 200 and 300 are combined to define variables created for the planned executions of a make, purchase, or sourcing process. Specifically, the cost of each plan execution is calculated as the sum of the products of reusable resource requirement and reusable resource cost and the products of SKU requirement and SKU purchase price. In a maximum profit scenario, the revenue is gained from selling. The revenue gained for each execution of the purchase process is the unit price of the SKU multiplied by the SKU requirement amount; after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply chain);
	modelling a set of volume discounting costs (Weber: Para 0092, 0170 via the user may define tiered pricing for one or more of the resources, step 265. Tiered pricing refers to changes in prices or costs for a resource with changes in the quantity purchased or sold of that resource. The tiered pricing may be used to 
	modelling a set of lost sales costs (Weber: Para 0216 via The user may review the aggregate, final results predicted for the optimal supply chain 

	Referring to Claim 6, Weber/McNamara teaches the computerized method of claim 5, wherein the step of modelling constraints in an optimal supply chain configuration further comprises:
	modelling a minimum order quantities model (Weber: Para 0101, 0105-0106 via the user may add additional constraints to the supply chain model, step 267. These constraints are added to the supply chain network to model finite capacity of resources and various quantity limitations on SKUs. The user may implement hard constraints that cannot be violated and soft constraints that can be violated, at a cost, if necessary to achieve optimal configurations of the supply chain. Examples of hard and soft constraints that may be implemented in a supply chain model include: minimum reusable resource capacity, maximum reusable resource capacity, minimum SKU inflow amount, maximum SKU inflow amount, SKU safety stock, SKU maximum on hand at a location, minimum SKU outflow amount, maximum SKU outflow amount, independent SKU demand, maximum SKU demand, minimum reusable lane capacity, maximum reusable lane capacity, and supplying percentage constraints; If the user defines both a hard constraint and a soft 
	modelling a capacity constraint (Weber: Para 0081, 0101 via As part of defining the planning horizon, the user may also designate one or more lead-times, step 258. A lead-time is a time duration, such as five days or two weeks, that specifies the amount of time it takes for a product to flow through a business process. Lead-times can be incorporated into any of the processes defined in step 250. The benefit of introducing the lead-times into the supply chain model is to achieve optimal supply chain solutions that better simulate real-world conditions and needs. For example, the user can model a two-week delay in a make process 
	modelling a ForceOpen constraint (Weber: Para 0081, 0101, 0105-0106 via As part of defining the planning horizon, the user may also designate one or more lead-times, step 258. A lead-time is a time duration, such as five days or two 

	Referring to Claim 7, Weber/McNamara teaches the computerized method of claim 6 further comprising:
	modelling a ForceClose constraint (Weber: Para 0101 via the user may add additional constraints to the supply chain model, step 267. These constraints are 
	modelling a manufacturing setup time constraint (McNamara: Para 0069 via "Scheduling algorithms" refer to production scheduling and includes forward and/or backward scheduling. Forward scheduling is planning the tasks from the date resources become available to determine the shipping date or the due date. Backward scheduling is planning the tasks from the due date or required-by date to determine the start date and/or any changes in capacity required. Stochastic scheduling algorithms include economic lot scheduling problem (which is concerned with scheduling the production of several products on a single machine in order to minimize the total costs incurred (which include setup costs and inventory holding costs) and the economic production quantity model (which determines the quantity a enterprise and/or organization and/or retailer should order to minimize the total inventory costs by balancing the inventory holding cost and average fixed ordering cost). Examples of heuristic algorithms include the modified due date scheduling heuristic (which assumes that the objective of the scheduling process is to minimize 
	modelling a set of a region and time specific selling prices (McNamara: Para 0046 via The platform can provide reliable execution, scalability, and value-added services, while controlling operating, overhead, and capital costs, in product design, manufacture, supply, distribution, and repair. It can manage economically complex and massive physical infrastructures manufacturing and distributing numerous different products in diverse global markets. It can efficiently manage innumerable independent suppliers and internal operations. It can enable personnel from vastly different cultures and political and regulatory environments and speaking different languages to work together closely, efficiently and collectively, while maintaining and respecting cultural and lingual differences and maintaining corporate social environment responsibility ("CSER"). It can leverage time zone differences to provide round-the-clock productivity. By making the operation and management of the supply chain more cost effective, it can reduce cost of goods sold and consumer prices, thereby increasing global price competition. It can maintain high levels of product innovation while also maintaining stringent time-to-market requirements and recognizing short product life cycles. It can be used by OEMs to service multiple 

	Referring to Claim 8, Weber/McNamara teaches the computerized method of claim 7 further comprising:
	modelling a set of manufacturing constraints (Weber: Para 0028-0030 via the present invention assists the user in making some critical decisions about the future by predicting long-term effects (i.e., 12-18 months into the future) of changes in the supply chain. For instance, the present invention allows the user to predict the effects of opening a new manufacturing plant because of a foreseen increase in demand of the user's product. Similarly, the present invention assists the user to predict the results of removing elements of the supply chain, such as shutting down a distribution center that is doing poorly and not handling as much volume as in the past. Such changes in the supply chain are extremely complex because they influence the other elements of the supply chain and may necessitate other changes to the supply chain. For example, closing one location may require 
	modelling a set of product similarity constraints (Weber: Para 0072 via SKU max sourcing requires each selected SKU to originate from less than the specified number of sources but not necessarily the same sources as the other SKUs. Selected SKUs are sourced from the number of specified origins but they do not have to share the same origins. For example, if the user specifies one source for Item A and Item B, Item A it New York location may be sourced from Chicago, but Item B at the New York location may be sourced from Atlanta. It should be 
	modelling a set of volume discounting and economies of scale constraints (Weber: Para 0092, 0170 via the user may define tiered pricing for one or more of the resources, step 265. Tiered pricing refers to changes in prices or costs for a resource with changes in the quantity purchased or sold of that resource. The tiered pricing may be used to model real-world features such as plant opening/closing decisions and load leveling. The user may also model increasing economies of scale. For example, the following Table 1 shows a resource having a decreasing unit price with increased purchase quantity; once the initial solution is determined in step 458, local searching heuristics is performed in step 460 to improve the solution by taking advantage of any volume discounts. Local search is an iterative improvement technique to explore the solution space. A search proceeds by sequential improvement of problem solutions, advancing at each step from a current solution by modifying one or a few of the corresponding decisions to a better objective neighbor. In a multi-tiered pricing supply chain, an initial solution may be improved by increasing resource usage or SKU purchased quantity to a better discount level. By forcing some resource usage increase, the LP solver will consolidate different activities to take advantage of a better discount level, which could result in a better solution. Accordingly, in local searching, resource usage is incrementally increased to reach the next successive higher discount level, step 462. If the resource or SKU 

	Referring to Claim 9, Weber/McNamara teaches the computerized method of claim 8 further comprising:
	modelling a tiered costing structure (Weber: Para 0092 via the user may define tiered pricing for one or more of the resources, step 265. Tiered pricing refers to changes in prices or costs for a resource with changes in the quantity purchased or sold of that resource. The tiered pricing may be used to model real-world features such as plant opening/closing decisions and load leveling. The user may also model increasing economies of scale. For example, the following Table 1 shows a resource having a decreasing unit price with increased purchase quantity);
	modelling a set of seasonal constraints (Weber: Para 0039 via the user may specify an inventory target for the supply chain model, step 240. While inventory resources were described above in step 260 as being an input that helps to define and model the process, inventory may be also defined as a result of the processes in the supply chain. Specifically, today's inventory is developed from prior purchase and make processes. Likewise, the desired level of inventory for the future is 
	modelling a set of customer SLA constraints (Weber: Para 0090 via the user may further define fixed costs associated with each of the processes, step 259. For instance, the user may identify a service agreement tied to a purchase process or an overhead expense related to a manufacturing process).

	Referring to Claim 10, Weber/McNamara teaches the computerized method of claim 9 further comprising:
	optimizing a supply chain by utilizing a one-single model paradigm to solve all the costs simultaneously (Weber: Para 0120-0121 via the user specifies goals for the optimization of the supply chain, step 320. For example, the user may choose to minimize costs or to maximize profits or sales volumes. Alternatively, the user may define a business problem to solve, such as optimizing a supply chain network to lower the transportation and inventory costs. It should be appreciated that the 

	Referring to Claim 11, Weber/McNamara teaches the computerized method of claim 10 further comprising:
	utilizing a set of sensitivity studies for determining the impact of each variable (Weber: Para 0123, 0215-0218 via The operations of the processes are limited or modified by the inputs of step 300, such that the optimization may be limited by the goals of step 310, the scenarios of step 320, the time constraints of step 330, the lead-times of step 258, and the inventory requirements established in step 240; after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply 
	implementing a 'what if' analysis to understand supply chain changes (Weber: Para 0215-0218 via after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply chain. The user may review the aggregate, final results predicted for the optimal 

	Referring to Claim 12, Weber/McNamara teaches the computerized method of claim 11 further comprising:
	Modelling a multi-time period optimization to plan supply chain for a specified (Weber: Para 0028, 0039, 0046, 0080 via the present invention assists the user in making some critical decisions about the future by predicting long-term effects (i.e., 12-18 months into the future) of changes in the supply chain. For instance, the present invention allows the user to predict the effects of opening a new manufacturing plant because of a foreseen increase in demand of the user's .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2002/0156663 A1) in view of McNamara et al. (US 2015/0046363 A1) further in view of Rangarajan et al. (US 2009/0063251 A1).
Referring to Claim 13, while the combination of Weber/McNamara teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 13 which states utilizing a smart-data analyzer to estimate missing input values for the model.
	Rangarajan though, with the teachings of Weber/McNamara, teaches of
	utilizing a smart-data analyzer to estimate missing input values for the model (Rangarajan: Para 0035 via In this model, Q.sub.ox represents the baseline quantity of item X. The baseline quantity is an exogenous variable, measured by the demand due to trend, such as seasonality. The price ratio is determined by the effective price of item X divided by the base or list price of item X. In one embodiment, the base price is a reference price, such as manufacturer suggested retail price (MSRP) in the case of promotions pricing. In another embodiment, the base price is a time-weighted average of varying prices in the case where a clear estimate of the reference price is unknown. The effective price is the selling price of the item for a particular point in time. The ratio of the effective price to the base price is used for normalization, instead of absolute numbers. The price ratio is raised to the power of the item X's own price elasticity, which is represented by .beta..sub.x. Elasticity is usually represented as a negative number. The .PI. terms represent cross effects from the price of correlated items and the effects of marketing instruments).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber/McNamara with the teachings of Rangarajan in order to have utilizing a smart-data analyzer to estimate missing input values for the model. The motivations behind this being the .



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    420
    1181
    media_image1.png
    Greyscale


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623